PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days. ORS 426.130. The trial court found that appellant “is suffering from a mental disorder, is a danger to himself and others, will not benefit from voluntary commitment and although is able to provide for his basic personal needs, outside the institutional setting is not now receiving such care as is necessary for his health or safety.” Appellant contends that the trial court erred in ruling (1) that appellant was a danger to himself or others and (2) that he “was not receiving necessary care without state intervention.” The state concedes both errors — that is, it agrees with appellant that the evidence is insufficient to support commitment based on danger to self or others and that “the trial court erred by, having found appellant able to meet his basic needs, nonetheless ordering him committed based on inability to meet basic needs.” We agree and accept the state’s concessions. See State v. K. K. G., 267 Or App 319, 320-21, 340 P3d 735 (2014) (holding that the trial court erred in ordering appellant’s involuntary commitment based on appellant “not receiving [such] care for his basic needs as is necessary for health and safety even though the trial court found him able to provide for his basic needs”). Accordingly, we reverse.
Reversed.